No. 12372

        I N THE SUPREME COURT O THE STATE OF M N A A
                               F              OTN

                                      1973



M N A A MOBILE HOME TOURIST
 OTN
COURT, I N C . , a Montana c o r p o r a t i o n ,
and LAWRENCE M. AABERG and MILDRED
L. AABERG,

                            P l a i n t i f f s and Respondents,



GLEN FINLEX and MADELINE E. FINLEY ,
husband and w i f e ,

                           Defendants and         end ell ants.

Appeal from:        D i s t r i c t Court o f t h e Eighth J u d i c i a l D i s t r i c t ,
                    Honorable P a u l G. H a t f i e l d , Judge p r e s i d i n g .

Counsel o f Record:

     For Appellants :

             John C. H a l l a r g u e d , G r e a t F a l l s , Montana

     For Respondents:

            D z i v i , Conklin, Johnson and Nybo, G r e a t F a l l s , Montana
            Richard D z i v i a r g u e d , G r e a t F a l l s , Montana



                                                 Submitted :       September 1 0 , 1973

                                                     Decided:    SEp2 6 1w
Mr. Justice John Conway Harrison delivered the Opinion of the Court.

           This is an appeal by defendants from an adverse dkcision
of the district court of the eighth judicial district, county of
Cascade.     Suit to enforce a contract for the sale of a trailer
court was filed by plaintiffs which alleged default by defend-
ants.   Defendants plead misrepresentation and sought a reaission
of the contract.    Hon. Paul Hatfield, sitting without a jury,
found for plaintiffs.
           On July 30, 1970, plaintiffs entered into a contract for
deed with defendants whereby they agreed to sell and defendants
agreed to buy the real and personal property that comprisckd a mobile
home tourist court.     The real property involved included four
separately described tracts or parcels of land.
        Defendants took possession on August 1, 1970, andmade a
down payment of $15,000.     The contract provided for monthly pay-
ments of $500 to begin on September 1, 1970 and for an additional
payment of $10,000 in November 1970.    After defendants took pos-
session a dispute arose as to whether or not plaintiffs aCtually
owned a parcel of land that had been specifically described by
metes and bounds in the agreement and designated the "Dz land".
        Defendants failed to make any of the payments provided
in the agreement and on November 19, 1970, plaintiffs served de-
fendants with a formal notice of default.    Defendants ignored the
default notice and failed to cure any of the specified detaults.
        On December 29, 1970, plaintiffs filed this action for
specific performance.    Defendants counterclaimed for a recission
of contract on the grounds of misrepresentation respecting the
ownership of the "Dz land".    Defendants alleged that a neighbor,
one Haig, claimed that his lot extended 70 feet into the "Dz land".
Defendants claimed they took the description of the Haig lot and
had a surveyor measure the distance set forth in the Haig deed
for the south boundary of the property where Haig claimed his
property extended to.   This was the only measurement defendants'
surveyor made and they relied on it solely in contesting the
ownership of the land in question.
         Plaintiffs introduced at trial testimony that four sep-
arate surveys of the land in question had been made prior to
sale and as a result they had provided in the contract for title
insurance to the defendants which insured good and merchantable
title to the property in question. Additional testimony was
introduced that plaintiffs, immediately prior to trial, employed
one Roy Manett, a registered civil engineer, to survey the prop-
erty in question.   His survey and the title insurance clearly
showed plaintiffs owned all the real property offered to defend-
ants.   Further, with this information before the court and by
stipulation of the parties, the trial judge personally inspected
the land and the survey markers.
         On appeal defendants raise two issues:            I



         1. Although this is an action involving an alleged fraud
in sale of property, the trial court made no findings upon what
representations were made and as to whether they were true or
false, merely saying in its findings that "plaintiffs did not
misrepresent a substantial or material part of the real property."
This is at most a conclusion of law, and the case should be re-
manded for determination of the misrepresentations impliedly found
by the court.
         2.   There was misrepresentation of material facts in the
transaction sufficient to require a judgment for defendants.
        As to issue 1, we have some difficulty following appellants'
argument as set forth in their brief.   The court's finding of fact
No. VIII, states:
         "That plaintiffs furnished to defendants in
         accordance with said Contract for Deed a good
         and adequate title insurance policy insuring
         title to the real property described in said
         Contract for Deed; that plaintiffs caused the
         real property which is the subject of the
         Contract for Deed to be surveyed and that said
         survey illustrates that plaintiffs did not mis-
         represent a substantial or material part of
         the real property so described; that the Con-
         tract for Deed between the parties was in full
         force and effect at the time this action was
         filed and plaintiffs were entitled to the
         relief demanded."
The trial judge's findings of fact and conclusions of law were
adequate, and we find no merit in appellant's allegation.
            In addition to challenging the ownership of the "Dz land"
appellants alleged respondents failed to deliver certain personal
property and failed to pay for certain expenses.     The trial court
made three specific findings concerning appellants' contentions.
It found:
            1.   That the survey illustrated that plaintiffs did not
misrepresent a substantial or material part of the real estate
described.
            2.   That defendants had paid for pump repairs and garbage
services although they were expenses owed.by plaintiffs.
         3.      That the variances complained of by defendants both
as to real property and as to personal property were not substan-
tial or sufficiently material to effect a recission.
             The findings of fact and conclusions of law of the trial
court must be read in toto.and,even considered in a light most
favorable        appellants,   not justify the relief sought.   The
essential finding was that there was no material misrepresentation.
That is sufficient to support the court's decision and judgment.
Mondakota Gas Co. v. Becker, 151 Mont. 513, 445 P.2d 745.
         The judgment of the trial court is affirmed.
,/"   /chief Justice




       Justices